COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Billy Gaston Young v. The State of Texas

Appellate case number:      01-16-00863-CR

Trial court case number:    1512286

Trial court:                177th District Court of Harris County

        Appellant, Billy Gaston Young, filed a notice of appeal of a judgment of
conviction signed on October 24, 2016, and filed his brief on May 17, 2017. See TEX. R.
APP. P. 38.6(a). After this Court granted two motions for an extension, the State’s brief
was due to be filed on September 14, 2017, with no further extensions. See id. 38.6(b),
(d). The State has filed a fourth motion requesting an extension to September 24, 2017 to
file its brief. The motion is granted. The State’s brief is due to be filed no later than
Monday, September 25, 2017. No further extensions will be granted absent
extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: September 19, 2017